Citation Nr: 1204635	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability evaluation for degenerative disease of the L5/S1 (previously rated under lumbar strain) from 40 percent to 20 percent, effective December 1, 2009, was proper.

2.  Whether the reduction of the disability evaluation for residuals, stress fracture, left foot, from 10 percent to noncompensable, effective December 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) from September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in September 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of evidence that was then associated with the record.  See 38 C.F.R. § 20.1304(c) (2011).

Notably, at the Board hearing the Veteran and his attorney explained that they were seeking only restoration of the Veteran's prior evaluations for the disabilities on appeal.  Thus, these are the only issues before the Board.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The issue of whether the reduction of the disability evaluation for residuals, stress fracture, left foot, from 10 percent to noncompensable, effective December 1, 2009, was proper, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2009 rating decision proposed a reduction of the evaluation of the Veteran's degenerative disease of the L5/S1 (previously rated under lumbar strain) from 40 percent to 20 percent based upon the findings of a March 2009 VA examination.

2.  Improvement of the Veteran's degenerative disease of the L5/S1 (previously rated under lumbar strain) is not shown.


CONCLUSION OF LAW

The reduction of the Veteran's service-connected degenerative disease of the L5/S1 (previously rated under lumbar strain) evaluation from 40 percent to 20 percent was not proper; the criteria for a restoration of the 40 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The U.S. Court of Appeals for Veterans Claims (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2011).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c) are applicable in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.

The Veteran's low back disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which references the General Rating Formula for Disease and Injuries of the Spine, under which the Veteran was awarded a 40 percent evaluation in a June 2007 rating decision for forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

As an initial matter, as discussed above, because the 40 percent rating for the Veteran's low back disability was in effect from February 6, 2007, to December 1, 2009, a period of less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  See Brown, 5 Vet. App. at 417.

By way of background, a November 2006 rating decision granted the Veteran's claim for service connection for a lumber strain (claimed as low back pain), and assigned a 10 percent rating under Diagnostic Code 5237, effective November 7, 2005.  38 C.F.R. § 4.71a.  In February 2007, the Veteran requested an increased rating for his low back disability.  In September 2007 he was afforded a VA examination, which noted flexion limited to 30 degrees.  Accordingly, in a June 2007 rating decision, the evaluation of this disability was increased to 40 percent disabling effective February 6, 2007.  

In March 2009 the Veteran was provided a re-examination and based on the examination results, a June 2009 rating decision proposed to reduce the rating assigned to the Veteran's low back disability from 40 percent to 20 percent, based upon range of motion testing showing flexion of the thoracolumbar spine to 40 degrees.  Notably, the examination report contained an impression of "[m]ild scoliosis with stable unchanged appearance since the previous examination" and "chronic lumbar strain and degenerative disc disease L5-S1" with significant effects on employment.  The Veteran did not request a hearing and a September 2009 rating decision reduced the evaluation of the Veteran's low back disability from 40 percent to 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5234.  

As noted above, the Veteran testified before the Board in September 2011.  At this hearing, the Veteran related that his low back condition had not improved to the extent that a reduction was warranted.  In this regard, he offered testimony noting that in the course of daily living and related activities that he had increasing difficulty therewith since the February 2007 VA examination, which notably disclosed flexion to 30 degrees.  The Veteran explained that he had to use a cane to ambulate, had difficulty getting in and out of bed and other problems with activities of daily living, including toileting.  He testified that he had great difficulty with playing with his young children.  He noted that with any physical activity he would have excruciating pain.  He noted that his condition was degenerative in nature and would continue to worsen.  

The Board acknowledges, that mechanically speaking, the 10 degree "improvement" in flexion from 2007 to 2009, as shown in the VA examination reports, would warrant reduction from 40 to 20 percent.  However, the Board is not convinced that an actual improvement has occurred.  A 10 degree difference in goniometrics is minimal, and the Veteran notably points out that his condition is one that continues to deteriorate.  Moreover, as noted above, not only must actual improvement be demonstrated, but also an improvement in his ability to function under the ordinary conditions of life.  Brown, supra.  The Veteran's credible testimony regarding this condition's affects does not indicate improvement in his ability to function in this manner.  Accordingly, the Board finds that the evidence is at least in equipoise; thus, restoration of the 40 percent evaluation for degenerative disease of the L5/S1 (previously rated under lumbar strain) is warranted.  Gilbert, supra.


ORDER

Restoration of a 40 percent rating for degenerative disease of the L5/S1 (previously rated under lumbar strain) is granted.


REMAND

In March 2009 the Veteran was afforded a VA examination.  Examination at this time noted that since the last VA examination in 2007 that the Veteran had had surgery on his foot, particularly for Hallux limitus of the left foot in January 2009.  The examiner noted the history of a stress fracture at the metatarsophalangeal (MTP) head in service and current complaints of pain in the left great toe.  The examiner found significant effects were caused by the stress fracture residuals.   However, in a contemporaneous opinion the examiner did not attribute the Veteran's current left foot disability to service, noting that the service treatment records were silent with respect to a stress fracture of the 1st MTP joint. 

In September 2011 the Veteran offered testimony for the Board.  He related that it was his understanding that he fractured his great left toe in service.  He noted his recent surgery for hallux rigidus in close proximity to his latest VA examination.  In this regard, he related that the examiner informed him that they were unable to examine the foot at that time due to swelling.  For this, and other reasons, he requested another VA examination.  The necessity thereof was discussed at the hearing, particularly in terms of the need for clarification.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination and interview of the Veteran, in order to determine the current severity of his service-connected residuals, stress fracture, left foot.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examination report should specifically state the degree of disability present in the Veteran's left foot and his current range of motion (to the extent applicable).  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any pain, incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to pain, incoordination, weakened movement, and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.

In rendering his or her evaluation, the examiner should delineate between the manifestations of the service-connected residuals, stress fracture, left foot and any other disability of the left foot not related thereto.  See 38 C.F.R. § 4.14 (2011) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation ... is to be avoided). 

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


